Citation Nr: 1602749	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for internal derangement of the right knee, postoperative with osteoarthritis, for the period on appeal prior to September 17, 2010.

2.  Entitlement to a rating in excess of 30 percent for status post right total knee replacement (TKR) for the period on appeal from November 1, 2011, to May 20, 2015.

3.  Entitlement to a rating in excess of 60 percent for status post right TKR for the period on appeal from May 21, 2015.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2008 and April 2015, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge (VLJ), respectively.

This matter was previously before the Board in July 2015, at which time it was remanded to readjudicate the claims on appeal and issue a supplemental statement of the case, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2015, the Veteran indicated that he would like increased ratings for his service-connected headaches and right mandible condoyle fracture.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) since that time.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  For the period on appeal prior to September 17, 2010, the Veteran's right knee disability was productive of symptoms such as painful motion and instability, but did not result in compensable limitation of flexion or extension, ankylosis, or genu recurvatum.

2.  For the period on appeal from November 1, 2011, to May 20, 2015, the Veteran's right knee disability was productive of symptoms such as painful motion and weakness, but did not result in compensable limitation of extension, ankylosis, or impairment of tibia and fibula.

3.  For the period on appeal from May 21, 2015, the Veteran's right knee disability has been productive of chronic residuals consisting of severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to September 17, 2010, the criteria for a rating in excess of 30 percent for internal derangement of the right knee, postoperative with osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2015).

2.  For the period on appeal from November 1, 2011, to May 20, 2015, the criteria for a rating in excess of 30 percent for status post right total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Code 5055 (2015).

3.  For the period on appeal from May 21, 2015, the criteria for a rating in excess of 60 percent for status post right total knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that VA provided the required notice in a letters dated October 2006 and August 2009.  In addition, pursuant to VA's duty to assist a claimant in the development of a claim, VA provided examinations in November 2006, October 2008, September 2012, and May 2015 to assess the nature and severity of his right knee disability, which is adequate upon which to base a determination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that these examinations and accompanying opinions are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's disability, provided sufficiently detailed descriptions of the disability, and provided analysis to support any opinions concerning the severity of the disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In addition, the Veteran's VA and non-VA treatment records have been associated with his claims file.  Although a May 2006 letter that indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA), he listed only VA facilities as sources of treatment in a November 2006 VA Form 21-4142 and his April 2015 hearing testimony confirms that relevant non-VA treatment records dated after 2006 have already been associated with the claims file.  Thus, the Board finds that VA does not have a duty to request medical records that may be associated with the Veteran's SSA file.

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ stated the issue on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

By way of background, the RO granted service connection for internal derangement of the right knee in May 1975.  In subsequent rating decisions issued from September 1975 to August 1998, the Veteran's disability rating was either continued, reduced, or increased.  As the Veteran neither expressed disagreement with these rating decisions nor was any relevant new and material evidence received by VA within one year of the respective decisions, they are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015).

In August 2006, the Veteran filed the claim for increased compensation that led to this appeal.  At that time, the Veteran had a rating of 20 percent, effective November 3, 1997.  The RO issued a rating decision in August 2007 in which it increased the Veteran's rating to 30 percent, effective August 30, 2006-the date of his claim for an increase.  In March 2011, the RO awarded a total rating from September 17, 2010, following right TKR, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  Thereafter, from November 1, 2011, a rating of 30 percent was assigned under Diagnostic Code 5055.  The RO continued this 30 percent evaluation in a December 2012 rating decision.  In August 2015, the RO increased the Veteran's rating to 60 percent, effective May 21, 2015.

In summary, the following evaluations are on appeal with regard to the Veteran's left knee: (1) a rating in excess of 30 percent for internal derangement of the right knee, postoperative with osteoarthritis, for the period on appeal prior to September 17, 2010; (2) a rating in excess of 30 percent for status post right TKR for the period on appeal from November 1, 2011, to May 20, 2015; and (3) a rating in excess of 60 percent for status post right TKR for the period on appeal from May 21, 2015.

Relevant Rating Criteria

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate rating evaluation for a musculoskeletal disability, functional loss of use of the affected part must be taken into account.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran upon undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited movement, weakness, fatigability, incoordination or painful movement, swelling, deformity, or atrophy of disuse.  Additionally, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Overall, where functional loss is alleged due to pain upon motion, the aforementioned regulations must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating is warranted if there is removal of semilunar cartilage that is symptomatic.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, if there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, a 20 percent evaluation is warranted.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 10 percent rating is warranted for malunion on the tibia and fibula with slight knee or ankle disability, a 20 percent rating is warranted for malunion on the tibia and fibula with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion on the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted where there is nonunion with loose motion that requires a brace.

As per 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59.

For total knee replacement, Diagnostic Code 5055 indicates that a 100 percent disability rating is warranted for one year following implantation of the prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability must be rated by analogy to Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating is 30 percent.

The evaluation of the same manifestation of a disability under different diagnoses, which is known as "pyramiding," is prohibited under 38 C.F.R. § 4.14.  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which he has already been rated.

Evidence

Here, the evidence shows that the Veteran underwent a right medial meniscectomy in 1975 to repair a torn right medial meniscus and has made use of a knee brace.  VA treatment records dated June 2005 indicate that the procedure was a partial meniscectomy and that a medial meniscus posterior horn remnant probably represents a treated/healed nondisplaced meniscal tear or degenerative meniscal tear.

A May 2006 VA treatment record indicates that the Veteran walked with a cane at that time and documents his report that braces help with stability.  This record documents the following findings based on physical examination and x-rays: no effusion, no crepitus, no acute fracture, no dislocation, no erosion, full range of motion, and stability to valgus and varus stress.  This record notes a previous MRI finding of very small/trace joint effusion and subchondral marrow edema.  A subsequent July 2006 treatment record indicates that the Veteran did not demonstrate effusion at that time.

In November 2006, VA provided an examination.  The examiner reported that the Veteran has a history of worsening severe knee disorder and that he used corrective shoes, a brace, and a cane for walking.  The Veteran's functional limitations were an inability to stand for more than a few minutes or walk more than a few yards.  The examiner noted that there was evidence of abnormal weight bearing.

Physical examination revealed decreased range of motion due to joint fatigue and pain.  The Veteran demonstrated flexion to 110 degrees with pain beginning at 90 degrees and extension to 10 degrees with pain beginning at 110 degrees.  After repetitive use, the Veteran demonstrated flexion to 90 degrees.

The examiner noted that the Veteran's right knee disability was productive of moderate to severe effects on the Veteran's activities of daily living at that time.  To this point, the Veteran reported that his knee collapsed and he fell in the bathtub.  Additionally, the examiner reported that the impact on the Veteran's occupational activities has been severe and noted that the Veteran received a medical discharge from the military due to his inability to perform work duties.  Notably, however, an October 2005 letter from Peninsula Pain & Rehabilitation Center indicates that the Veteran was not able to perform his duties as a civilian Aircraft Mechanic Specialist at Edwards Air Force Base because of his hand and shoulder problems, and the Veteran had full range of motion in his legs at that time.

A September 2008 VA radiology report documents slight subluxation of the tibiofemoral joint, and indicates that fracture, subluxation, or dislocation were not present.

During an October 2008 VA examination, the Veteran reported instability, pain, daily locking, and mild flare ups that occurred on a weekly basis.  The Veteran also reported that his flare ups had a "moderate" effect on his limitation of motion or functional impairment.  The examiner noted a surgically absent meniscus, mild abnormal varus that indicated instability, and locking.  In addition, the examiner reported that the Veteran's joint symptoms did not include deformity, giving way, weakness, effusion, ankylosis, or episodes of dislocation or subluxation. 

Upon physical examination, the Veteran demonstrated flexion to 100 degrees with pain at 80 degrees and extension to 0 degrees.  His range of motion was not further limited after repetitive use.  The examiner reported that there was no evidence of fatigue, weakness, lack of endurance, or incoordination.

In May 2009, a VA clinician noted the following: 1+ effusion; no evidence of medial or lateral collateral ligament laxity; slight subluxation of the tibiofemoral joint; and no fracture or dislocation.  A June 2009 record notes that the medial meniscus was almost completely absent and there was slight decreased volume of the lateral meniscus, and indicates that there was no joint effusion.  In July 2009, an MRI showed that the Veteran did not have effusion.  In August 2009, the Veteran demonstrated a range of motion from 0 to 70 degrees without pain.

In September 2010, the Veteran underwent a right TKR, which required a revision in November 2010.

A September 2012 VA examination report documents redness, swelling, altered and unsteady gait, and constant pain that was rated an 8 out of 10.  The examiner endorsed that the Veteran did not report flare ups that impact the function of the knee.  At that time, the Veteran made occasional use of a brace and regular use of a cane for stability.  He demonstrated flexion to 100 with objective evidence of painful motion at 90 degrees and extension to 0 degrees with objective evidence of painful motion at 5 degrees.  After repetitive use, the Veteran demonstrated flexion to 100 degrees and extension to 0 degrees.  The examiner endorsed that the Veteran demonstrated less movement than normal, pain on movement, swelling, deformity, mild disturbance of locomotion, and interference with sitting, standing, and weight bearing.

Physical examination revealed normal anterior, posterior, and medial-lateral joint stability.  The Veteran did not demonstrate residual signs or symptoms due to his TKR, and imaging studies showed that the prosthesis was in good alignment and was not loose.

In October 2012, a VA clinician documented a range of motion from 0 to 110 degrees and an impression of "stable" right TKR.  There was no evidence of laxity with varus/valgus stress.  October 2012 orthopedic surgery progress notes document the Veteran's report that he uses a cane as an assistive device, but notably, he did not present with one upon evaluation.

Testimony offered at the Veteran's April 2015 Board hearing is consistent with the Veteran's previous reports.  Specifically, he testified that he experiences chronic pain, instability of the knee, swelling, and stiffness.  In addition, he testified that he must wear a special knee brace, use a cane, and use shoe inserts.

A May 2015 examination report documents the following symptoms: swelling, weakness, loss of strength, a sensation of instability, and flare ups.  The Veteran demonstrated flexion to 95 degrees and extension to 0 degrees.  Normal muscle strength was noted and the examiner reported that the Veteran has right lower extremity muscle atrophy.  Joint stability tests showed slight recurrent subluxation and slight lateral instability, and the examiner endorsed that the Veteran has never had impairment of the tibia or fibula.  The examiner concluded that the Veteran's condition does not impact his ability to perform occupational tasks, but endorsed that the Veteran's TKR has been productive of "chronic residuals consisting of severe painful motion or weakness."

Analysis

After careful review of the record, the Board finds that increased ratings are not warranted for any period on appeal.

As a preliminary matter, the Board notes that review of the record does not show right knee ankylosis or genu recurvatum during any period on appeal.  Thus, ratings under Diagnostic Codes 5256 and 5263 are not for consideration.  See 38 C.F.R. § 4.71a.  Review of the record also shows that the Veteran's predominant symptoms include pain and instability, and in keeping with 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell, the Board considered granting a higher rating to the extent that the Veteran's pain has resulted in functional loss.  

With regard to the period on appeal prior to September 17, 2010, the evidence fails to show that a rating in excess of 30 percent is warranted or that additional ratings should be granted.

In August 2007, the RO granted a rating of 30 percent for the Veteran's right knee disability under Diagnostic Code 5262, rating it by analogy to impairment of the tibia and fibula.  The evidence shows that the Veteran's disability was productive of no more than marked knee disability during the relevant period.  More specifically, although the treatment records note the Veteran's regular use of knee braces, the evidence does not show that his right knee disability was characterized by and productive of symptoms that would be analogous to nonunion of the tibia and fibula and loose motion requiring a brace, or similar.  The Board finds therefore that a rating in excess of 30 percent is not warranted under Diagnostic Code 5262 for the period on appeal prior to September 17, 2010.

In addition, the evidence fails to show that the Veteran's right knee disability was productive of compensable limitation of motion under Diagnostic Codes 5260 and 5261.  Specifically, the Veteran demonstrated flexion to 80 degrees with pain, which is noncompensable.  In addition, although the November 2006 examiner documented extension to 10 degrees, the Board finds it highly probative that the Veteran demonstrated full extension during his October 2008 examination and an August 2009 evaluation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, the Board finds that the Veteran's disability best approximates a noncompensable rating for limitation of extension for the period on appeal up to September 17, 2010.

With regard to the Veteran's reports of instability, the Board notes that the maximum available rating is 30 percent.  A clinician found that the Veteran's knee was stable to stress in May 2006.  In October 2008, an examiner noted that slight subluxation was observed via imaging, but also noted that there was no evidence of giving way, weakness, or episodes of dislocation or subluxation.  Slight subluxation without medial or lateral collateral ligament laxity was noted in May 2009.  Notwithstanding the finding of slight subluxation, the Board finds that this symptom is contemplated by the Veteran's rating for a marked, rather than slight, knee disability under Diagnostic Code 5262.  Therefore, to assign an additional rating for slight subluxation or lateral instability under Diagnostic Code 5257 would amount to evaluating the same disability under various diagnoses, which is a practice to be avoided.  38 C.F.R. § 4.14.

In addition, to the extent that the Veteran's partial meniscectomy represents the dislocation of semilunar cartilage, the Board finds that the record is negative for evidence of simultaneous locking, pain, and effusion, as required in order to obtain a rating under Diagnostic Code 5258.  The Board notes, however, that even if the Veteran did demonstrate these symptoms contemporaneously, the grant of a separate rating under Diagnostic Code 5258 for the period before September 17, 2010, would constitute pyramiding. 

Similarly, a rating is not warranted under Diagnostic Code 5259 for symptoms that may be attributed to his right medial meniscus removal during the period prior to September 17, 2010, as the Veteran's symptoms, to include pain and instability, are contemplated by his assigned rating.

With regard to the period on appeal from November 1, 2011, which is a post-convalescence period, the Board notes again that the provisions of Diagnostic Code 5055 for total knee replacement do not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein.  In addition, the Board finds that the Veteran is ineligible for a rating of 100 percent during this period, as the one year period following the implantation of his right knee prosthesis has expired.

With regard to the period from November 1, 2011, to May 20, 2015, the evidence does not show severe painful motion or weakness, which is required in order to warrant a rating in excess of 30 percent under Diagnostic Code 5055.  Although pain and weakness were shown during that period, the evidence fails to demonstrate that these symptoms were severe.  Specifically, the September 2012 examination report documents a clinician's finding that the Veteran did not demonstrate residual signs or symptoms due to his knee replacement and was capable of performing sedentary and light work at that time.  Additionally, an October 2012 treatment record documents "stable" TKR and a clinician's report that although the Veteran reported that he must use a cane, he did not present with a cane at that time.

Also with regard to the period from November 1, 2011 to May 20, 2015, the Board notes that the record fails to show that the Veteran experienced impairment of the tibia and fibula, and thus, Diagnostic Code 5262 is not for application.  In addition, the Veteran demonstrated extension limited to no more than 5 degrees during this period.  Thus, the Board finds that the Veteran's limitation of motion is not compensable under Diagnostic Code 5261 for this period.

For the period from May 21, 2015, the Board finds that a rating in excess of 60 percent is not warranted.  Sixty percent is the maximum possible schedular evaluation available under Diagnostic Code 5055, and there are no other diagnostic codes under which the Veteran might receive a higher evaluation.

Overall, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for internal derangement of the right knee, postoperative with osteoarthritis, for the period before September 17, 2010; the assignment of a rating in excess of 30 percent for status post right total knee replacement for the period from November 1, 2011, to May 20, 2015; and the assignment of a rating in excess of 60 percent for status post right total knee replacement for the period from May 21, 2015.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the RO granted service connection for scars related to the Veteran's right knee surgeries in December 2012.  Because the Veteran has not expressed disagreement with the rating assigned by the RO in its December 2012 decision, the Board finds that this issue is not presently before the Board.

III. Additional Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's right knee disability, which has been productive of painful motion, weakness, stiffness, swelling, and slight instability.  These manifestations are all contemplated by the schedular rating criteria and are therefore adequate to evaluate the disability.  The Board has also considered the effect on the Veteran's employment, as discussed below, and finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his symptoms are consistent with the degree of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of an extraschedular rating is not warranted.  The record also fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

During the period on appeal, the RO denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) in rating decisions dated February 2008 and December 2012, and the Veteran has not expressed disagreement with these decisions.  Nevertheless, the Board will consider whether a claim for a TDIU has been raised with regard to the present claim.

The record includes a June 1998 letter from one of the Veteran's former employers that indicates that the Veteran was placed on administrative leave because the employer was no longer able to accommodate his medical restrictions, and a September 1999 letter from the Air Force that indicates that he was removed from a former position due to medical inability.  The record also includes an October 2005 letter from Peninsula Pain & Rehabilitation Center that indicates that the Veteran was not able to perform his duties as a civilian Aircraft Mechanic Specialist because of nonservice-connected hand and shoulder problems, and that he had full range of motion in his lower extremities.  Further, a September 2012 examination report indicates that he is capable of performing sedentary and light work.  Thus, the Board finds that there is no indication that the Veteran has been rendered unemployable by reason of his knee disability and consideration of his entitlement to a TDIU is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period on appeal prior to September 17, 2010, a disability rating in excess of 30 percent for internal derangement of the right knee, postoperative with osteoarthritis, is denied.

For the period on appeal from November 1, 2011 to May 20, 2015, a disability rating in excess of 30 percent for status post right total knee replacement is denied.

For the period on appeal from May 21, 2015, a disability rating in excess of 60 percent for status post right total knee replacement is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


